UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-32600 TUCOWS INC. (Exact Name of Registrant as Specified in Its Charter) Pennsylvania 23-2707366 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 96 Mowat Avenue, Toronto, Ontario M6K 3M1, Canada (Address of Principal Executive Offices) (Zip Code) (416) 535-0123 (Registrant’s Telephone Number,Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days:YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T §232.405 of this chapter during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act):YesoNox As of May12,2011, there were 53,455,541 outstanding shares of common stock, no par value, of the registrant. TUCOWS INC. Form10-Q Quarterly Report INDEX PARTI FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 3 Consolidated Balance Sheets as of March31, 2011 (unaudited) and December31, 2010 3 Consolidated Statements of Operations (unaudited) for the three months ended March31, 2011 and 2010 4 Consolidated Statements of Cash Flows (unaudited) for the three months ended March31, 2011 and 2010 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 34 PARTII OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 6. Exhibits 35 Signatures 36 TRADEMARKS, TRADE NAMES AND SERVICE MARKS Tucows®, Butterscotch® and OpenSRS® are registered trademarks of Tucows,Inc. or its subsidiaries. Other service marks, trademarks and trade names of Tucows,Inc. or its subsidiaries may be used in this Quarterly Report on Form10-Q (this “Quarterly Report”). All other service marks, trademarks and trade names referred to in this Quarterly Report are the property of their respective owners. Solely for convenience, any trademarks referred to in this Quarterly Report may appear without the ® or TM symbol, but such references are not intended to indicate, in any way, that we or the owner of such trademark, as applicable, will not assert, to the fullest extent under applicable law, our or its rights, or the right of the applicable licensor, to these trademarks. 2 PARTI. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Tucows Inc. Consolidated Balance Sheets (Dollar amounts in U.S. dollars) March 31, December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $65,000 as of March 31, 2011 and December 31, 2010 Prepaid expenses and deposits Derivative instrument asset, current portion (note 6) Prepaid domain name registry and ancillary services fees, current portion Income taxes recoverable Total current assets Prepaid domain name registry and ancillary services fees, long-term portion Property and equipment Deferred financing charges Deferred tax asset, long-term portion (note 7) Intangible assets (note 4) Goodwill Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities Customer deposits Loan payable, current portion (note 5) Deferred revenue, current portion Accreditation fees payable, current portion Deferred tax liability, current portion (note 7) Total current liabilities Deferred revenue, long-term portion Accreditation fees payable, long-term portion Deferred rent, long-term portion - Deferred tax liability, long-term portion (note 7) Stockholders' equity (note 11) Preferred stock - no par value, 1,250,000 shares authorized; none issued and outstanding - Common stock - no par value, 250,000,000 shares authorized; 53,455,691 shares issued and outstanding as of March 31, 2011 and 53,448,591 shares issued and outstanding as of December 31, 2010 Additional paid-in capital Deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements Subsequent events (note 14). 3 Tucows Inc. Consolidated Statements of Operations (Dollar amounts in U.S. dollars) Three months ended March 31, (unaudited) Net revenues (note 9) $ $ Cost of revenues: Cost of revenues Network expenses (*) Depreciation of property and equipment Amortization of intangible assets (note 4) Total cost of revenues (note 9) Gross profit Operating expenses: Sales and marketing (*) Technical operations and development (*) General and administrative (*) Depreciation of property and equipment Amortization of intangible assets (note 4) Loss (gain) on change in fair value of forward exchange contracts ) Total expenses Income from operations Other income (expenses): Interest (expense) income, net ) ) Other income - Total other income (expenses) ) Income before provision for income taxes Provision for income taxes (note 7) Net income for the period $ $ Basic earnings per common share (note 8) $ $ Shares used in computing basic earnings per common share (note 8) Diluted earnings per common share (note 8) $ $ Shares used in computing diluted earnings per common share (note 8) See accompanying notes to consolidated financial statements (*) Stock-based compensation has been included in expenses as follows: Cost of revenues $ $ Sales and marketing Technical operations and development General and administrative See accompanying notes to unaudited consolidated financial statements 4 Tucows Inc. Consolidated Statements of Cash Flows (Dollar amounts in U.S. dollars) Three months ended March 31, Cash provided by (used in): (unaudited) Operating activities: Net income for the period $ $ Items not involving cash: Depreciation of property and equipment Amortization of deferred financing charges Amortization of intangible assets Deferred rent - Disposal of domain names Unrealized loss (gain) in the fair value of forward exchange contracts ) Stock-based compensation Changes in non-cash operating working capital: Accounts receivable ) ) Prepaid expenses and deposits ) ) Prepaid fees for domain name registry and ancillary services fees ) ) Income taxes recoverable Accounts payable Accrued liabilities ) Customer deposits ) Deferred revenue Accreditation fees payable Net cash provided by operating activities Financing activities: Proceeds received on exercise of stock options Repurchase of common stock - ) Repayment of loan payable ) ) Net cash used in financing activities ) ) Investing activities: Additions to property and equipment ) ) Net cash used in investing activities ) ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow information: Interest paid $ $ Supplementary disclosure of non-cash investing activity: Property and equipment acquired during the period not yet paid for $ $ See accompanying notes to unaudited consolidated financial statements 5 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1. ORGANIZATION OF THE COMPANY: TucowsInc., a Pennsylvania corporation (referred to throughout this report as the “Company”, “Tucows”, “we”, “us” or through similar expressions), together with our consolidated subsidiaries, is a global distributor of Internet services, including domain name registration, security and identity products through digital certificates and email through its global Internet-based distribution network of Internet Service Providers, web hosting companies and other providers of Internet services to end-users. We were incorporated under the laws of the Commonwealth of Pennsylvania in November1992 under the name Infonautics,Inc. In August2001, we completed our acquisition of Tucows Inc., a Delaware corporation, and we changed our name from Infonautics,Inc. to Tucows Inc. Our principal executive office is located in Toronto, Ontario and we have other offices in the United Kingdom and the United States. 2. BASIS OF PRESENTATION: The accompanying unaudited interim consolidated balance sheets, and the related consolidated statements of operations and cash flows reflect all adjustments, consisting of normal recurring adjustments, that are, in the opinion of management, necessary for a fair presentation of the financial position of Tucows and its subsidiaries as at March31,2011 and the results of operations and cash flows for the interim periods ended March31,2011 and 2010. The results of operations presented in this Quarterly Report on Form10-Q are not necessarily indicative of the results of operations that may be expected for future periods. The accompanying unaudited interim consolidated financial statements have been prepared by Tucows in accordance with the rulesand regulations of the Securities and Exchange Commission (the “SEC”). Certain information and footnote disclosure normally included in the Company’s annual audited consolidated financial statements and accompanying notes have been condensed or omitted. These interim consolidated financial statements and accompanying notes follow the same accounting policies and methods of application used in the annual financial statements and should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto for the year ended December31,2010 included in Tucows’ 2010 Annual Report on Form10-K filed with the SEC on March22,2011. There have been no material changes to our significant accounting policies during the three months ended March31,2011 as compared to the significant accounting policies described in our Annual Report on Form10-K for the fiscal year ended December31, 2010. The Company recognizes the effects of events or transactions that occur after the balance sheet date but before financial statements are issued (“subsequent events”) if there is evidence that conditions related to the subsequent event existed at the date of the balance sheet date, including the impact of such events on management’s estimates and assumptions used in preparing the financial statements. Other significant subsequent events that are not recognized in the financial statements, if any, are disclosed to the notes to the unaudited interim consolidated financial statements. 3. NEW ACCOUNTING POLICIES: Recent Accounting Pronouncements Adopted In October2009, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update 2009-13, “Revenue Recognition (Topic 605): Multiple-Deliverable Revenue Arrangements” (“Update 2009-13”). Update 2009-13 applies to multiple-deliverable revenue arrangements that are currently within the scope of FASB ASC Subtopic 605-25 (previously included in Emerging Issues Task Force Issue no. 00-21, “Revenue Arrangements with Multiple Deliverables”). Update 2009-13 provides principles and application guidance on whether multiple deliverables exist, how the arrangement should be separated, and the consideration allocated. It also requires an entity to allocate revenue in an arrangement using estimated selling prices of deliverables if a vendor does not have vendor-specific objective evidence or third-party evidence of selling price. The guidance eliminates the use of the residual method, requires entities to allocate revenue using the relative-selling-price method, and significantly expands the disclosure requirements for multiple-deliverable revenue arrangements. Update 2009-13 is effective on a prospective basis for revenue arrangements entered into or materially modified in fiscal years beginning on or after June15, 2010. We have adopted these updates beginning January 1, 2011 and the adoption thereof is not expected to have a material impact on our consolidated financial statements. 6 4. INTANGIBLE ASSETS: Intangible assets consist of acquired technology, brand, customer relationships, surname domain names and our portfolio of domain names. As reflected in the table below, these balances are being amortized on a straight-line basis over the life of the intangible assets, except for the surname domain names and portfolio domain names; which have been determined to have an indefinite life and which are tested annually for impairment. A summary of acquired intangible assets for the three months ended March31,2011 is as follows: Technology Brand Customer relationships Surnamedomain names Directnavigation domainnames Amortizationperiod 2-7years 7years 4-7years indefinitelife indefinitelife Total Net book value, December31, 2010 $ Sale of domain names — — — ) ) ) Amortization expense ) ) ) — — ) Net book value, March31,2011 $ 5. LOAN PAYABLE: The Company has credit agreements with the Bank of Montreal that provides it access to the following facilities: 1. a non-revolving, reducing demand loan facility that was used to fund the acquisition of Innerwise,Inc. during 2007, under which $0.8million was owing as of March31, 2011. This facility is repayable in equal monthly installments of $159,520 plus interest. The Company can elect to pay interest either at the Bank of Montreal (“BMO”) U.S. Base Rate plus 1.30% or at LIBOR plus 3.25%. The Company has elected to pay interest based on LIBOR plus 3.25%. All interest is payable monthly in arrears as incurred. The Company will continue to make annual cash sweep payments to the Bank based on certain metrics in the Company’s audited financial statements. Based on the anticipated annual cash sweep payment for Fiscal 2010, the Company expects that the remaining balance will be fully repaid by June 2011; 2. a non-revolving, reducing demand loan facility for $2.0million which can be used to finance the repurchase of the Company’s common shares. As of March31, 2011, the Company had no borrowings under this credit facility. Any advances under this facility are repayable in equal monthly installments over 60months plus interest. This facility is subject, following the first draw, to an undrawn aggregate standby fee of 0.20% which is payable quarterly in arrears. The Company can elect to pay interest either at the Bank of Montreal (“BMO”) U.S. Base Rate plus 1.30% or at LIBOR plus 3.25%. All interest is payable monthly in arrears as incurred. This facility requires the Company to make annual cash sweep payments to the Bank based on the Company’s audited financial statements 3. an operating demand loan for $1.0million to fund operational requirements. As of March31, 2011, the Company had no borrowings under this credit facility. The Company has agreed to pay any outstanding principal amounts advanced under this facility, plus interest at a rate of BMO U.S. Base Rate plus 1.30%. Interest is payable monthly in arrears. Any borrowings under the facility are expected to fluctuate widely, with periodic clean-up at a minimum on an annual basis. The Company has also agreed to pay to the Bank a monthly monitoring fee of $500. The Operating Demand Loan Facility is payable on demand at any time, at the sole discretion of the Bank, with or without cause; and 4. a Treasury Risk Management Facility for $3.5million to be used as a line to fund any settlement risk exposure that may arise from foreign exchange contracts the Company enters into from time to time to mitigate the exchange rate risk on portions of its Canadian dollar exposure. At March31, 2011, the Company had forward exchange contracts to trade $10.5million U.S. dollars in exchange for Canadian dollars. Pursuant to the credit agreements, the Company has agreed to comply with certain customary non-financial covenants regarding maintenance of insurance; payment of taxes; disposition of major assets; compliance with statutes and with environmental standards; reporting requirements; timely provision of notices of default; absence of material judgments; access to books and records; prohibition on assumption of additional debt or guarantee obligations by the Company, subject to certain exceptions for capital expenditures; and prohibition on the payment of dividends. The non-revolving reducing demand loan facilities also require that the Company complies with the following financial covenants: (i)Maximum Senior Funded Debt to EBITDA of 2.00:1; (ii)Maximum Total Funded Debt to EBITDA of 2.50:1; and (iii)Minimum Fixed Charge Coverage of 1.25:1. Further, the Company’s Maximum Annual Capital Expenditures cannot exceed $3.6million per year, which will be reviewed on an annual basis. As of and for the period ended March31, 2011, the Company was in compliance with these covenants. 7 Principal loan repayments over the next five years are as follows: Current portion: 6. DERIVATIVE INSTRUMENT ASSETS AND LIABILITIES: The Company enters into foreign currency contracts to hedge a portion of the Company’s expected Canadian dollar requirements. All derivative financial instruments are recorded at fair value on our consolidated balance sheet. The fair value of our foreign currency contracts at March31, 2011 was a net unrealized gain of $0.7million as compared to a net unrealized gain of $0.8 million at December31,2010. The net unrealized gain is a result of fluctuations in foreign exchange rates between the date the currency forward contracts were entered into and the valuation date at period end. At March31, 2011, the Company had the following outstanding forward exchange contracts to trade U.S. dollars in exchange for Canadian dollars: Notional Weighted average amountof exchangerateof Maturitydate U.S.dollars U.S.dollars Fairvalue April- June2011 $ $ July- September2011 October- December2011 168,407 Total $ $ The Company does not apply hedge accounting and, therefore, for the three months ended March31,2011, the Company recorded a loss of $0.1million in the fair value of forward contracts in its consolidated statements of operations. For the three months ended March31,2010, the Company recorded a gain on forward contracts of $0.1million. 7. INCOME TAXES For the three months ended March312011, the Company recorded a provision for income taxes of $0.1million on income before income taxes of $0.9million, using an estimated effective tax rate for its 2011 fiscal year adjusted for certain foreign exchange losses for which the Company does not anticipate obtaining a current tax benefit. Comparatively, for the three months ended March31,2010, the Company recorded a current tax expense of $0.3million on income before income taxes of $0.9 million, using an estimated effective tax rate for its 2010 fiscal year. As of December31, 2010, the Company recorded a valuation allowance of $3.7 million and a net deferred tax asset of $3.0million. As of March31, 2011 the Company has recorded a non-current deferred tax asset of $4.2 million and a current deferred tax liability of $1.2 million. As of March31,2011 and December31,2010, the Company has also recorded a non-current deferred tax liability related to the temporary difference arising on indefinite life intangibles of $4.8 million. The Company analyzes the carrying value of its net deferred tax assets on a regular basis. In determining future taxable income, assumptions are made to forecast federal, state and international operating income, the reversal of temporary timing differences, and the implementation of any feasible and prudent tax planning strategies. The assumptions require significant judgment regarding the forecasts of future taxable income, and are consistent with other forecasts used to manage the business. During the three months ended March31,2011, there was no reversal of the valuation allowance. The valuation allowance will be maintained until sufficient evidence exists to support a reversal of the valuation allowance. The Company follows the provisions of FASB ASC Topic 740,Income Taxes to account for income tax exposures. The application of this interpretation requires a two-step process that separates recognition of uncertain tax benefits from measurement thereof. The Company had approximately $0.2million of total gross unrecognized tax benefit as of March31,2011and $0.2million of total gross unrecognized tax benefit as of December31,2010, which if recognized would favorably affect our income tax rate in future periods. The unrecognized tax benefit relates primarily to prior year Pennsylvania state franchise taxes and other insignificant US state taxes as well as an estimate for unrecognized tax benefits for 2010 research and development tax credits. The Company recognizes accrued interest and penalties related to income taxes in income tax expense. The Company did not have significant interest and penalties accrued as of March31,2011 and December31,2010, respectively. The Company believes it is reasonably possible that all of the unrecognized tax benefit will decrease in the next twelve months as it is anticipated that the U.S. tax authorities will finalize their review of prior taxes owing in Pennsylvania within the period, certain other prior year state tax returns will be filed and the 2010 Canadian research and development claim will be filed and assessed. 8 8. BASIC AND DILUTED EARNINGS PER COMMON SHARE: Basic earnings per common share has been calculated by dividing net income for the period by the weighted average number of common shares outstanding during each period. Diluted earnings per share has been calculated by dividing net income for the period by the weighted average number of common shares and potentially dilutive common shares outstanding during the period. In computing diluted earnings per share, the treasury stock method is used to determine the number of shares assumed to be purchased from the conversion of common shares equivalents or the proceeds of option exercises. The following table is a summary of the basic and diluted earnings per common share: Threemonths ended March31, Threemonths ended March31, Numerator for basic and diluted earnings per common share: Net income for the period $ $ Denominator for basic and diluted earnings per common share: Basic weighted average number of common shares outstanding Effect of outstanding stock options Diluted weighted average number of shares outstanding Basic earnings per common share $ $ Diluted earnings per common share $ $ For the three months ended March31,2011, outstanding options to purchase 2,572,500 shares were not included in the computation of diluted income per common share because all such options had exercise prices greater than the average market price of the common shares and as a result are considered anti-dilutive. During the three months ended March31,2010, outstanding options to purchase 1,374,967 common shares were not included in the computation of diluted income per common share because all such options had exercise prices greater than the average market price of the common shares The computation of earnings per share and diluted earnings per share for the three months ended March31,2010 include reductions in the number of shares outstanding due to these purchases (see note 11). 9 9. SUPPLEMENTAL INFORMATION: The following is a summary of the Company’s revenue earned from each significant revenue stream: Three months ended March 31, OpenSRS : Domain Services $ $ Email Services Other Services Total OpenSRS Services YummyNames Hover Butterscotch $ $ No customer accounted for more than 10% of the Company’s revenue for the three months ended March31, 2011 or the three months ended March 31,2010. Significant management judgment is required at the time revenue is recorded to assess whether the collection of the resulting receivables is reasonably assured. On an ongoing basis, we assess the ability of our customers to make required payments. Based on this assessment, we expect the carrying amount of our outstanding receivables, net of allowance for doubtful accounts, to be fully collected. As of March31,2011, one customer accounted for 12% of accounts receivable. As of March31, 2010, two customers accounted for 32% of accounts receivable. The following is a summary of the Company’s cost of revenues from each significant revenue stream: Three months ended March 31, OpenSRS : Domain Services $ $ Email Services Other Services Total OpenSRS Services YummyNames Hover Butterscotch Network, other costs Network, depreciation and amortization costs $ $ The following is a summary of the Company’s property and equipment by geographic region: March31,2011 December31,2010 Canada $ $ United States $ $ 10. COMMITMENTS AND CONTINGENCIES: The Company is involved in various legal claims and lawsuits in connection with its ordinary business operations. The Company intends to vigorously defend these claims. While the final outcome with respect to any actions or claims outstanding or pending as of March31, 2011 cannot be predicted with certainty, management believes that their resolution will not have a material adverse effect on the Company’s financial position. 10 11. STOCKHOLDERS’ EQUITY: The following unaudited table summarizes stockholders’ equity transactions for the three month period ended March31,2011: Additional Total Commonstock paidin stockholders’ Shares Amount capital Deficit equity Balances, December31, 2010 $ $ $ ) $ Exercise of stock options (2,808 ) — Stock-based compensation — — — Cancellation of restricted stock (150 ) — Net income for the period — — — Balances, March31, 2011 $ $ $ ) $ The following unaudited table summarizes stockholders’ equity transactions for the three month period ended March31,2010: Additional Total Commonstock paidin stockholders’ Number Amount capital Deficit equity Balances, December31, 2009 $ $ $ ) $ Exercise of stock options (3,819 ) — Repurchase and retirement of shares – (6,341,470 ) (1,268,294 ) (3,222,692 ) — (4,490,986 ) Dutch Auction Repurchase and retirement of shares – ) ) ) — ) Normal course issuer bid Stock-based compensation — — — Issuance of restricted stock — Cancellation of restricted stock (500 ) — Net income for the period — — — Balances, March31, 2010 $ $ $ ) $ On January13, 2010, the Company announced that it successfully concluded a modified “Dutch auction tender offer” that was previously announced on December14, 2009. Under the terms of the offer, the Company repurchased an aggregate of 6,341,470 shares of its common stock at a purchase price of $0.70 per share, for a total of $4,439,029, excluding transaction costs of $51,957. The purchase price was funded from available cash. Of the 6,341,470 shares purchased, 5,000,000 were shares the Company offered to purchase in the offer and 1,341,470 where shares purchased pursuant to the Company’s right to purchase up to an additional 2% of the shares outstanding immediately prior to the commencement of the tender offer. Due to over-subscription, the final proration factor for shares tendered at or below $0.70 per share was approximately 99.9%. For this purpose, shares tendered at $0.70 per share included shares tendered by those persons who indicated, in their letter of transmittal, that they were willing to accept the price determined in the offer. All shares purchased in the tender offer received the same price. 12. SHARE-BASED PAYMENTS (a) Stock options The Company’s 1996 Stock Option Plan (the “1996 Plan”) was established for the benefit of the employees, officers, directors and certain consultants of the Company. The maximum number of common shares which may be set aside for issuance under the 1996 Plan was 11,150,000 shares, provided that the Board of Directors of the Company has the right, from time to time, to increase such number subject to the approval of the stockholders of the Company when required by law or regulatory authority. Generally, options issued under the 1996 Plan vest over a four-year period. The 1996 Plan expired on February25, 2006 and no options have been issued from the 1996 Plan after that date. The Company’s Amended and Restated 2006 Equity Compensation Plan (the “2006 Plan”), serves as a successor to the 1996 Plan. The 2006 Plan was established for the benefit of the employees, officers, directors and certain consultants of the Company. The Plan was amended and restated at the Annual General Meeting of the Stockholders on September7,2010 to extend the term thereof to September6, 2020 and to increase the number of shares of common stock authorized for issuance thereunder from 5,000,000 to 6,900,000. The 6,900,000 common shares that have been set aside for issuance under the 2006 Plan are to provide eligible persons with the opportunity to acquire a proprietary interest, or otherwise increase their proprietary interest, in Tucows. Generally, options issued under the 2006 Plan vest over a four-year period and have a term not exceeding seven years. 11 The fair value of each option grant is estimated on the date of grant using the Black-Scholes option-pricing model, consistent with the guidance on stock compensation. Because option-pricing models require the use of subjective assumptions, changes in these assumptions can materially affect the fair value of the options. The assumptions presented in the table below represent the weighted average of the applicable assumption used to value stock options at their grant date. The Company calculates expected volatility based on historical volatility of the Company’s common shares. The expected term, which represents the period of time that options granted are expected to be outstanding, is estimated based on historical exercise experience. The Company evaluated historical exercise behavior when determining the expected term assumptions. The risk-free rate assumed in valuing the options is based on the U.S. Treasury yield curve in effect at the time of grant for the expected term of the option. The Company determines the expected dividend yield percentage by dividing the expected annual dividend by the market price of our common shares at the date of grant. No stock options were granted during the periods ended March31,2011 or March31,2010 Details of stock option transactions for the three months ended March31, 2011 and March31, 2010 are as follows: Threemonthsended March31,2011 Threemonthsended March31,2010 Numberof shares Weighted average exerciseprice pershare Numberof shares Weighted average exerciseprice pershare Outstanding, beginning of period $ $ Exercised ) ) Forfeited (10,250 ) (15,000 ) Expired — — ) Outstanding, end of period $ $ Options exercisable, end of period $ $ As of March31, 2011, the exercise prices, weighted average remaining contractual life and intrinsic values of outstanding options were as follows: Optionsoutstanding Optionsexercisable Exerciseprice Number outstanding Weighted average exerciseprice pershare Weighted average remaining contractual life(years) Aggregate intrinsic value Number exercisable Weighted average exerciseprice pershare Aggregate intrinsic value $0.31-$0.49 $ $0.56-$0.71 $ $ $0.80-$0.99 $ Total unrecognized compensation cost relating to unvested stock options at March31,2011, prior to the consideration of expected forfeitures, was approximately $519,000 and is expected to be recognized over a weighted average period of 2.7years. The Company recorded stock-based compensation of $74,172 and $56,436 for the three months ended March31,2011 and 2010, respectively. The Company has not capitalized any stock-based compensation expense as part of the cost of an asset. (b) Restricted stock awards During the three months ended March31,2011, no restricted stock awards were granted to any employees of the Company. Restricted stock awards generally vest annually over a four year period. Holders of restricted stock may not sell, assign, transfer, pledge or otherwise dispose of an unvested stock. Unvested shares of restricted stock are held in escrow by the Company until the holder’s interest in such shares vests. Holders of restricted stock have full stockholder rights with respect to any shares of Company stock issued to the participant under a stock award, whether or not the holder’s interest in those shares is vested. Accordingly, the holder has the right to vote such shares and to receive any regular cash dividends paid on such shares. 12 Total unrecognized compensation cost relating to unvested restricted stock awards at March31,2011, prior to the consideration of expected forfeitures, was approximately $2,000 and is expected to be recognized over a weighted average period of 2.0years. The Company recorded stock-based compensation associated with restricted stock awards of $159 and $193 for the three months ended March31,2011 and 2010, respectively. 13. FAIR VALUE MEASUREMENT ASC Topic 820, “Fair Value Measurements and Disclosures” establishes a valuation hierarchy for disclosure of the inputs to valuation used to measure fair value. This hierarchy prioritizes the inputs into three broad levels. Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2 inputs are quoted prices for similar assets and liabilities in active markets or inputs that are observable for the asset or liability, either directly or indirectly through market corroboration, for substantially the full term of the financial instrument. Level 3 inputs are unobservable inputs based on the Company’s own assumptions used to measure assets and liabilities at fair value. A financial asset or liability’s classification within the hierarchy is determined based on the lowest level input that is significant to the fair value measurement. The following table provides a summary of the fair values of the Company’s derivative instrument assets measured at fair value on a recurring basis at March31,2011: March31,2011 FairValueMeasurementsUsing Assetsat Level1 Level2 Level3 FairValue Derivative instrument asset $
